Exhibit LICENSE AGREEMENT THIS LICENSE AGREEMENT (the “Agreement”) is entered into as of May 21, 2008 (the “Effective Date”) by and between Material Technologies, Inc., a Delaware corporation (“Licensor”), and Fatigue Solutions Corp., a California corporation (“Licensee”) (individually, a “Party”; collectively, the “Parties”). RECITALS WHEREAS, Licensor is the owner of all right, title, and interest in the (i) Fatigue Fuse, and (ii) Borescopeintellectual property (collectively, the “Intellectual Property”); and WHEREAS, Licensor desires to grant to Licensee, and Licensee desires to receive from Licensor, a non-exclusive license to use, distribute, and sell the Intellectual Property in accordance with the terms and conditions contained in this Agreement (the “License”). NOW THEREFORE, in consideration of the foregoing recitals and mutual covenants contained herein, the Parties agree as follows: ARTICLE 1 GRANT
